Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2020

                                     No. 04-19-00796-CV

                                      Jane G. GARCIA,
                                          Appellant

                                               v.

                                   Daniel Muniz GARCIA,
                                          Appellee

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017FLB001496-C3
                         Honorable Victor Villarreal, Judge Presiding


                                        ORDER
       The court reporter has filed a notification of late reporter’s record, requesting an
extension to February 21, 2020. We grant her request and order her to file the reporter’s record
by February 21, 2020.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court